Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claim 1 has been canceled. Claims 2-13 have been added as new claims. Claims 2-13 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 2 and 13 recite the limitations “…receive in real time, through the network link, real time current location information indicating a real time current location of the mobile computing device of the merchant, in which the real time current location information is transmitted in real time from the mobile computing device responsive to a determination that the mobile computing device entered a predetermined location; in response to receiving the delivery quotes and the real time current location of the mobile computing device of the merchant, 16-2474_2005xx_Response2PATENTApplication Serial No.: 15/665,816 Attorney Docket No.: 16-2474determine a cost for delivery for a given delivery quote for at least one of the plurality of delivery network systems based on the real time current location of the mobile computing device of the merchant, and populate, through the network link, the second interface…with the cost and a time for the given delivery quote for the at least one of the plurality of delivery network systems;”, there is no support in the specification for “real time”, especially the multiple recitations of real-time for specific functions, therefore the amended limitation is considered new matter. 
Claims 2 and 13 also recite the limitation of “…responsive to a determination that the mobile computing device entered a predetermined location;” however, the specification [0092] only mentions entering a location. The specification also states ““in response to a merchant entering a location” while the claim says “responsive to a determination that the mobile computing device entered a predetermined location.” The specification elsewhere generally uses the entering with respect to manual entry of data, and the specification does not support not a determination that the mobile computing device has entered a predetermined location. The amended limitation is considered new matter. 
Dependent claims 3-12 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, due to their dependency on the rejected claims above. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Claims 2-12 recite an apparatus (i.e. machine), and claim 13 recites a method (i.e. process). Therefore claims 2-13 fall within one of the four statutory categories of invention.
Independent claims 2 and 13 recite the limitations of receiving from a merchant, a plurality of items available for purchase from the merchant; aggregating the plurality of items into a menu for the merchant; populating ordering from the merchant; receiving an order for the merchant for on demand delivery for a customer; in response to receiving the order, requesting delivery quotes indicating a time to deliver the order to the customer; receiving the delivery quotes to deliver the order to the customer; in response to receiving the order, populating for managing orders with information defining the order, requesting confirmation of the order and requesting selection to deliver the order to the customer; receiving in real time real time current location information indicating a real time current location of the merchant, in which the real time current location information is transmitted in real time responsive to a determination that the [merchant] entered a predetermined location; in response to receiving the delivery quotes and the real time current location of the merchant, determining a cost for delivery for a given delivery quote based on the real time current location of the merchant, and populating with the cost and a time for the given delivery quote for the at least one of the plurality of delivery network systems; receiving from the [merchant], a confirmation of the order entered by selection of a first delivery network of a first delivery network system of the delivery network systems to deliver the order to the customer; in response to receiving the confirmation, notifying the customer the confirmation and an estimate of a time for delivery of the order by the first delivery network; in response to receiving the confirmation, facilitating delivery of the order to the customer using the first delivery network; and processing payment for the order to the merchant and payment for delivery of the order to the first delivery network using payment information of the customer. The limitations are drawn to communicating order information to merchants and customers, and correspond to certain methods of organizing human activity such as commercial interactions (sales activities, business relations, managing personal interactions), i.e. receiving an order for the merchant for on demand delivery for a customer; receiving from the [merchant], a confirmation of the order entered by selection of a first delivery network of a first delivery network system of the delivery network systems to deliver the order to the customer; populating for managing orders with information defining the order; processing payment for the order to the merchant and payment for delivery of the order to the first delivery network using payment information of the customer. The claim limitations also correspond to mental processes (observation, evaluation, judgment, and opinion), i.e. receiving in real time real time current location information indicating a real time current location of the merchant, in which the real time current location information is transmitted in real time responsive to a determination that the [merchant] entered a predetermined location; in response to receiving the delivery quotes and the real time current location of the merchant, determining a cost for delivery for a given delivery quote based on the real time current location of the merchant. The claims recite an abstract idea.
The judicial exception is not integrated into a practical application merely because the claim recites the additional elements of: at least one processor, a network link, a merchant computing system, mobile computing device(s) of the merchant, populating a first interface (interpreted as an interface screen) configured for ordering from the merchant at a plurality of remote client devices; and  populating a second interface (interpreted as an interface screen) for managing orders with information defining the order. The network link, first and second interface (screens), mobile computing devices, and remote client devices amount to linking the judicial exception to a particular field of use or technological environment. Further, populating the first and second interfaces, merchant computing system, mobile computing devices, processor, and remote client devices amount to “apply it” (or an equivalent) with the judicial exception or mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to linking the judicial exception to a particular field of use or technological environment, and “apply it” (or an equivalent) with the judicial exception or mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Claim 3 recites the limitation that the additional element of the [mobile] computing device includes a plurality of computing devices. As analyzed above, the additional elements of the [mobile] computing device(s) amounts to “apply it” (or an equivalent) with the judicial exception or mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea, and generally linking the judicial exception to a particular field of use. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application, nor do the additional elements amount to significantly more than the judicial exception when viewed as an ordered combination.
Claim 5 recites the limitation that the first interface includes at least one of a website and a mobile application interface. Similar to the analysis of the first and second interfaces above, the interfaces including a website and mobile app interface amounts to linking the judicial exception to a particular field of use or technological environment, and “apply it” (or an equivalent) with the judicial exception or mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application, nor do the additional elements amount to significantly more than the judicial exception when viewed as an ordered combination.
Claim 7 recites the limitation that the additional element of second interface includes an interface of a merchant terminal. Similar to the analysis of the second interface above, the interface including an interface of a merchant terminal amounts to linking the judicial exception to a particular field of use or technological environment, and “apply it” (or an equivalent) with the judicial exception or mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. Further the limitation simply includes additional information that further limits the abstract idea. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application, nor do the additional elements amount to significantly more than the judicial exception when viewed as an ordered combination.
Claim 11 recites the limitation of notifying the customer of the confirmation and the estimate including populating a third interface with the estimate of the time based on a quote from the first delivery network. The limitation of notifying the customer of the confirmation and estimated simply includes additional information that further limits the abstract idea. The additional element the third interface that is populated with the estimate of the time based on a quote from the first delivery network amounts to “apply it” (or an equivalent) with the judicial exception or mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application, nor do the additional elements amount to significantly more than the judicial exception when viewed as an ordered combination.
Dependent claims 4, 6, 8-10, and 12 recite limitations and/or additional elements that are further directed to the limitations and/or additional elements analyzed above. Therefore, claims 4, 6, 8-10, and 12 are also rejected under 35 U.S.C. 101.

Reasons for No Art Rejection
The claims as drafted/amended via the preliminary amendment received on 07/12/2022, overcome the following prior art references below. However, the amended limitations are currently rejected under 35 U.S.C. 112(a).
The closest patent/patent application prior art reference found related to the invention is Lutnick (2015/0142594), which discloses communication networks allowing for customers, delivery agents, and merchants to communicate information to each other in performing order purchases and delivery services from placing the order through payment and delivery. Lutnick further discloses receiving the dynamic current location of a merchant ([0051]-[0052]), and sending a notice if the merchant moves into a delivery range of the ser ([0053]). Lutnick does not explicitly disclose the limitations of “receive in real time, through the network link, real time current location information indicating a real time current location of a given mobile computing device of the merchant, in which the real time current location information is transmitted in real time from the given mobile computing device responsive to a determination that the given mobile computing device entered a predetermined location; in response to receiving the delivery quotes and the real time current location of the given mobile computing device of the merchant, determine a cost for delivery for a given delivery quote for at least one of the plurality of delivery network systems based on the real time current location of the given mobile computing device of the merchant, and populate, through the network link, a given second interface at the given mobile computing device with the cost and a time for the given delivery quote for the at least one of the plurality of delivery network systems.” The claim limitations overcome the prior art. 
	The closest non-patent literature found is the article “Domino’s Pizza Starts Using GPS Trackers for Delivery and Safety” (Thomas, 2016). The article discloses the merchant’s use of a live pizza tracker where customers can track their order in real time from the store to their door. The article does not explicitly disclose the limitations of “receive in real time, through the network link, real time current location information indicating a real time current location of a given mobile computing device of the merchant, in which the real time current location information is transmitted in real time from the given mobile computing device responsive to a determination that the given mobile computing device entered a predetermined location; in response to receiving the delivery quotes and the real time current location of the given mobile computing device of the merchant, determine a cost for delivery for a given delivery quote for at least one of the plurality of delivery network systems based on the real time current location of the given mobile computing device of the merchant, and populate, through the network link, a given second interface at the given mobile computing device with the cost and a time for the given delivery quote for the at least one of the plurality of delivery network systems.” The claim limitations overcome the prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513. The examiner can normally be reached M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIONE N. SIMPSON
Examiner
Art Unit 3628



/DIONE N. SIMPSON/Examiner, Art Unit 3628